Citation Nr: 1028253	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-20 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation, in excess of 10 
percent, for adjustment disorder with anxiety, from July 21, 
2005, to March 18, 2009.

2.  Entitlement to an initial evaluation, in excess of 30 
percent, for adjustment disorder with anxiety, from March 19, 
2009.

3.  Entitlement to an initial evaluation, in excess of 10 
percent, for patellofemoral syndrome of the left knee with 
minimal degenerative joint disease of both knees.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 2001 to June 
2002, and from September 2003 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.  

The case was last remanded by the Board in October 2009 to obtain 
VA vocational rehabilitation records and for addendum VA 
examination opinions following the obtainment of the additional 
records.  A review of the record indicates that the Board's 
directives were substantially complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant will generally be presumed to be seeking 
the maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less than 
the maximum available benefit is awarded, or until the Veteran 
withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  
The Veteran was awarded an increased evaluation of 30 percent for 
her service-connected adjustment disorder with anxiety during the 
pendency of the claim.  (June 2009 rating decision.)  The Veteran 
has not suggested that this increased evaluation would satisfy 
her appeal for a higher evaluation of her disability.  Nor has 
she or her representative otherwise suggested that the maximum 
rating available for that disability is not being sought.  
Therefore the Board concludes that the issue of entitlement to 
higher initial ratings for adjustment disorder with anxiety 
remains before the Board. 

The Court has indicated that a distinction must be made between a 
Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an increase 
or decrease is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the rating questions currently under consideration 
were placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original ratings, the Board 
has characterized those issues as set forth on the title page.

The Board observes for the record that the March 2009 VA 
psychiatric examination suggests that the Veteran is unemployable 
due to her service-connected disabilities.  However, the 
Veteran's vocational records dated through June 2009 are of 
record and do not indicate the Veteran's unemployability.  
Therefore, the Board finds that the record does not show that the 
Veteran is unemployable; therefore, the question of entitlement 
to a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating) has not been 
raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  For the period of July 21, 2005, to March 18, 2009, the 
Veteran's service-connected adjustment disorder with anxiety was 
manifested by disability tantamount to occupational and social 
impairment, due to mild or transient symptoms which decreased 
work efficiency and ability to perform occupational tasks only 
during periods of significant stress.

2.  From March 19, 2009, the Veteran's service-connected 
adjustment disorder with anxiety is manifested by disability 
tantamount to occupational and social impairment, with reduced 
reliability and productivity.

3.  The Veteran's service-connected patellofemoral syndrome of 
the left knee with minimal degenerative joint disease of both 
knees is manifested by disability tantamount to limitation of 
motion of the left knee.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
adjustment disorder with anxiety for the period of July 21, 2005, 
to March 18, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5017 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 
9413 (2009).

2.  The criteria for a 50 percent rating for adjustment disorder 
with anxiety from March 19, 2009, have been met.  38 U.S.C.A. 
§§ 1155, 5017 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code 9413 (2009).

3.  The criteria for an evaluation in excess of 10 percent for 
patellofemoral syndrome of the left knee with minimal 
degenerative joint disease of both knees have not been met.  
38 U.S.C.A. §§ 1155, 5017 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated August 2005 and 
August 2006.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's subsequent 
actions.  Mayfield, 444 F.3d 1328.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Correspondence dated in March 2006 and July 2008 notification 
included the criteria for assigning disability ratings and for 
award of an effective date, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and supplemental statements of the case (SSOC) 
reporting the results of its reviews of the issues on appeal and 
the text of the relevant portions of the VA regulations.

The Veteran was notified in correspondence dated in March 2006 
and July 2008 that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Although the complete notice was not provided until after the RO 
initially adjudicated the Veteran's increased rating claims, the 
claims were properly re-adjudicated in June 2009, which followed 
the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records and secured examinations in 
furtherance of her claims.  VA has no duty to inform or assist 
that was unmet.

VA opinions with respect to the rating issues were obtained in 
October 2005 and March 2009.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinions obtained in this case were 
sufficient, as they consider all of the pertinent evidence of 
record, including the statements of the appellant; provide 
explanations for the opinions stated; and provide the medical 
information necessary to apply the appropriate rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the rating issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).
II.  Merits of the Claims

The Veteran contends that her service-connected adjustment 
disorder with anxiety and bilateral knee disabilities are more 
disabling than they are currently rated.

Law

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14.  Here, as noted in the background discussion below, the 
effects of pain on use, functional loss, and incoordination were 
taken into account in assessing the range of motion of the 
Veteran's service-connected joint disability.  

As noted above, the Court has indicated that a distinction must 
be made between a Veteran's dissatisfaction with original ratings 
and dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, at 125-26.  Also as noted above, 
when an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any time 
since the award of service connection, a practice known as 
"staged" ratings.  Id.  Consequently, the Board will evaluate the 
Veteran's disabilities as claims for higher evaluations of the 
original awards, effective from July 21, 2005, the date of award 
of service connection.  With regards to the Veteran's adjustment 
disorder with anxiety disability the Board will evaluate that 
disability as it was staged by the RO; that is, from the date 
service connection was established to March 18, 2009, and from 
March 19, 2009, when the rating was increased by the RO.  

Analysis

Adjustment Disorder with Anxiety

The Veteran's adjustment disorder with anxiety has been evaluated 
under 38 C.F.R. § 4.130, Diagnostic Code 9413.  Under Diagnostic 
Code 9413, a 10 percent rating is for consideration where there 
is occupational and social impairment, due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily 
with routine behavior, self-care, and conversation normal), due 
to such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, recent 
events.)  Id.

A 50 percent evaluation is warranted if the evidence establishes 
there is occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating is for consideration where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, and family relationships, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like setting); and inability to establish 
and maintain effective relationships.  Id.

The list of symptoms in the rating formula is not intended to 
constitute an exhaustive list, but rather shows examples of the 
types and degrees of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442-43 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's disability 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2009).  
When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV).  

A GAF score of 41-50 is indicative of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g. no friends, unable to keep a job).  
A GAF score of 51-60 is indicative of moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

A GAF score of 61-70 is indicative of some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school function (e.g. occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  

A private treatment record dated in June 2005 shows that the 
Veteran had anxiety with persistent worry and emotional lability; 
anhedonia.  She had a desire to continue living, not wishing to 
be dead, and was not thinking of suicide.  She had no homicidal 
thoughts.  Her mood was frustrated, unhappy, and despairing.  
Affect was sad and tearful.  Her level of consciousness was 
normal.  Another record also dated in June 2005 indicates that 
the Veteran had depression, initial insomnia, middle-night 
wakening, and no nightmares.  

The Veteran was afforded a VA examination in October 2005.  Her 
claims file was reviewed.  The Veteran denied receiving 
outpatient psychiatric care.  At that time, she was waiting to 
take a state licensing test for cosmetology.  She was looking for 
work.  On examination, she was neatly dressed and groomed.  She 
was alert and fully oriented.  Speech was fluent and goal-
directed; rate, flow, and intensity were within normal limits.  
The content of her verbalizations revealed logical thought 
processes, intact critical judgment, fair insight, and grossly 
unimpaired memory.  She was neither thought-disordered nor 
delusional; she denied unusual sensory experiences.  Her mood was 
euthymic and her range of affect was broad.  She denied suicidal 
and homicidal ideation.  She prided herself on being self-
reliant, resourceful, and competent.  The Veteran endorsed 
irritability, sleep pattern disturbance, as well as rising in the 
morning feeling neither rested nor refreshed.  She was fully 
independent in all activities of daily living.  She had 
experienced no acute anxiety attacks since leaving the military.  
Her GAF score was 62.  The examiner opined that the Veteran's 
symptom manifestations were mild and life functioning 
consequences were minimal.

A VA mental health treatment record dated in April 2006 reveals 
that the Veteran experienced panic attacks.  The most recent 
attack was reported to have occurred one week earlier and lasted 
about one day.  She was not currently working, but was receiving 
services from vocational rehabilitation and wanted to return to 
school.  She reported having little social life, although she 
spoke to friends on the phone.  Examination revealed that the 
Veteran was alert, attentive, and oriented times three.  Grooming 
was appropriate.  Speech had normal rate/rhythm and language was 
intact.  Mood was euthymic and affect was congruent with mood.  
There were no perceptual disturbances such as hallucinations or 
illusions.  Thought process was normal and coherent, and there 
was no unusual thought content.  She had no suicidal or violent 
ideation.  Insight and judgment were good; memory was intact.  
Her GAF score was 70.  The Veteran's reported problems were 
decreased appetite; history of recurrent depressive episodes; 
increased anxiety; lack of interest; low energy; poor 
concentration; and sleep disturbance.

The Veteran was afforded a second VA examination in March 2009.  
Her claims file was reviewed.  The Veteran denied current 
suicidal or homicidal ideations or any plans.  She reported 
feeling tired with decreased energy.  She had frequent crying 
spells.  She reported gaining weight and decreased concentration.  
The Veteran denied current auditory, visual hallucinations.  She 
had trouble trusting people and remained isolative; she was 
fearful of heights and crowded places.  She reported panic 
attacks about once per month.  The Veteran reported that her lack 
of motivation, decreased energy, frequent crying spells, 
depression, and pain affected her ability to work.  On 
examination, the Veteran was well-oriented to place, person and 
time.  She was able to recall two out of three objects after five 
minute delay.  She was able to name four Presidents of the United 
States.  Her concentration was poor.  She denied current 
perceptual disturbances.  Affect was restricted and mood was 
depressed.  She was sad with a stooped tense posture.  Speech was 
spontaneous and progressed unremarkably.  The Veteran was able to 
attend to activities of daily living with limitation both basic 
and advanced.  Her GAF score was 50.  The examiner opined that 
the Veteran's social and occupational impairment was significant 
at that time.

An addendum by the March 2009 examiner was provided in February 
2010, following a review of the Veteran's vocational records.  
The examiner opined that the findings remained the same.  No 
other action was indicated at that time.

July 21, 2005, to March 18, 2009

Here, the Board finds that based upon a review of the pertinent 
evidence from that time period, the Veteran's adjustment disorder 
with anxiety more nearly approximated the assigned 10 percent 
rating and that a higher rating is not warranted.

The evidence does not show occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss.  Rather the evidence shows occupational and 
social impairment, due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  As discussed 
above, at the Veteran's October 2005 examination, her symptom 
manifestations were opined to be mild; life functioning 
consequences were minimal.  The Veteran prided herself on being 
self-reliant, resourceful, and competent.  

The Board acknowledges that June 2005 private treatment records 
showed that the Veteran had anxiety with persistent worry, 
depression, insomnia, middle-night wakening, and no nightmares.  
The Board also acknowledges the April 2006 VA mental health 
treatment record, which showed that the Veteran experienced panic 
attacks; and that her reported problems included a history of 
recurrent depressive episodes; increased anxiety; lack of 
interest; low energy; poor concentration; and sleep disturbance.  
However, the records do not indicate that the Veteran had 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.  

In this regard, the Board notes that the Veteran's GAF scores for 
this time period were 62 in October 2005 and 70 in April 2006.  
As noted above, GAF scores of 61-70 are indicative of some mild 
symptoms.  The Board notes that these scores of 62 and 70 are 
consistent with a 10 percent rating.  

The Board notes that, while important, the GAF scores assigned in 
a case are not dispositive of the evaluation and must be 
considered in light of the actual symptoms of the Veteran's 
disorder.  See 38 C.F.R. § 4.126(a).  In this case, the extent 
and severity of the Veteran's actual adjustment disorder with 
anxiety symptoms reported and/or shown are suggestive of 
occupational and social impairment, due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress; 
i.e. the level of impairment contemplated in the assigned 10 
percent rating for psychiatric disabilities.

For the reasons set forth above, the Veteran's adjustment 
disorder with anxiety cannot be said to equate to the criteria 
required for a 30 percent rating for the period of July 21, 2005, 
to March 18, 2009.  In other words, the disability picture 
evident in the record demonstrates that the Veteran's adjustment 
disorder with anxiety is adequately evaluated by the 10 percent 
rating for that time period.  



From March 19, 2009

Here, the Board finds that based upon a review of the pertinent 
evidence since March 19, 2009, the Veteran's adjustment disorder 
with anxiety more nearly approximates the criteria for an 
increased rating of 50 percent, but no higher.

The evidence from the March 2009 examination shows occupational 
and social impairment, with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
or difficulty in establishing and maintaining effective work and 
social relationships.  

Here, the March 2009 examiner opined that the Veteran's social 
and occupational impairment was significant.  Additionally, her 
GAF score was 50.  As noted above, GAF scores of 50 are 
indicative of serious symptoms.  Based on the symptoms documented 
by the March 2009 examiner, the Veteran's GAF score, and the 
opinion that the Veteran had significant social and occupational 
impairment, the Board finds that a 50 percent rating is 
warranted, effective March 19, 2009.

The Board also finds that a rating higher than 50 percent is not 
warranted.  The evidence does not show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, and family relationships, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and inability 
to establish and maintain effective relationships.  The 
symptomatology documented at the March 2009 examination, and the 
Veteran's GAF score of 50 does not approximate the criteria 
required for a rating of 70 percent.  

In this case, the extent and severity of the Veteran's actual 
adjustment disorder with anxiety symptoms reported and/or shown 
are suggestive of occupational and social impairment, with 
reduced reliability and productivity; i.e. the level of 
impairment contemplated in a 50 percent rating for psychiatric 
disabilities.

For the reasons set forth above, the Veteran's adjustment 
disorder with anxiety equates to the criteria required for a 
rating of 50 percent rating, but no higher, from March 19, 2009.  

Bilateral Knees

The Veteran has been diagnosed with arthritis due to trauma that 
has been substantiated by x-ray findings.  Arthritis due to 
trauma is addressed by Diagnostic Code 5010.  Diagnostic Code 
5010 in turn requires that the disability be rated as 
degenerative arthritis under Diagnostic Code 5003.  Diagnostic 
Code 5003 calls for rating degenerative arthritis on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  Limitation of motion of 
the knee is evaluated utilizing Diagnostic Codes 5260 and 5621, 
which address limitation of flexion and limitation of extension, 
respectively.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is for 
application for each such major joint or group of joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  A 20 percent disabling is for application 
with x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of 
flexion, a 10 percent rating is for application when flexion is 
limited to 45 degrees.  A 20 percent rating is for application 
when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261, limitation of extension, a 10 percent rating is for 
application when extension is limited to 10 degrees.  A 20 
percent application is for application when extension is limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).
The Veteran was afforded a VA general medical examination in 
October 2005.  Her claims file was reviewed.  She reported pain 
in both knees, on and off, with occasional swelling, more so on 
the left side.  She had symptoms mostly after prolonged standing 
(two to three hours) and prolonged walking (more than 1/2 mile).  
She used braces, mostly on the left side, on and off.  She 
complained of a popping sensation of both knee joints, but more 
so on the left.  She reported no giving out or locking sensation.  
There was no restriction on routine daily activities and no 
incapacitating episodes.  Examination revealed no swelling, 
tenderness, warmness, or redness.  She had crepitus.  Patellar 
apprehension test was positive on the left side and negative on 
the right side.  Movements and maneuvers of both knee joints were 
within normal range and not painful.  Repetitive joint movements 
were normal.  Stability, coordination, muscle power, and gait 
were all normal.  There was no gross wasting of the muscles 
around the knees.  The examiner noted that joint function was 
additionally limited by lack of endurance after repetitive use, 
more so on the left joint.  X-rays were negative.  The examiner 
was unable to estimate additional limitation of motion in 
degrees.

A VA treatment record dated in March 2006 reveals that the 
Veteran had joint laxity in the left knee.  There was no 
crepitus.  Muscle strength was 5/5, and she had full range of 
motion.

The Veteran was afforded a second VA examination in March 2009.  
Her claims file was reviewed.  She reported aching and occasional 
sharp pain.  The right knee was more symptomatic than the left.  
She did not use any knee braces or any cane.  Activities of daily 
living were limited and her work was affected.  Sitting down in 
one position increased the aching in the knees.  Repetitive 
motion increased the pain without any additional loss of motion.  
There was no instability and no history of flare-up.  Physical 
exercise, namely bike riding, increased the pain in both knees.  
There had been no change in her condition.  Physical examination 
revealed that on standing her posture was good and both legs were 
normally aligned.  Squatting was difficult and she complained of 
pain in her right knee.  

Right knee examination revealed no deformity or swelling.  
Patellar position was normal and translation was nonsymptomatic.  
Apprehension test was negative and there was no crepitation on 
movement.  She complained of pain on palpation over the patellar 
tendon on the right side.  Ligaments were stable.  McMurray, 
drawer, and Lachman tests were all negative.  Quadriceps muscle 
tone was good and the range of active and passive motion was 0-
140 degrees with complaint of pain at the end of motion.  

Left knee examination revealed normal appearance without any 
deformity or swelling.  Patellar position was normal and there 
was no crepitation on movement.  Apprehension test was negative.  
Ligaments were stable.  McMurray, drawer, and Lachman tests were 
all negative.  There was mild tenderness over the patellar 
tendon.  Active and passive range of motion was 0-140 degrees 
without any pain.  X-rays were normal and showed no 
patellofemoral malalignment.  The lateral femoral condyle of the 
left knee seemed to be developmentally smaller than the right.  
There was no instability.  

The examiner opined that the impact on the Veteran's activities 
of daily living was minimal.  There was no functional loss 
associated with the disabilities due to range of motion or muscle 
spasm.  There was no evidence of subluxation or ankylosis or 
locking.  There was no additional limitation of motion due to 
pain, fatigue, weakness, or lack of endurance on repetitive use 
of her joints.  There was minimal impairment of daily 
occupational activities.  

An addendum to the opinion dated in February 2010 following a 
review of the Veteran's vocational records reveals that there was 
no reason for revision of the prior examination findings of 
record.  

Here, the Veteran's service-connected bilateral knee disability 
has been rated as 10 percent disabling due to a major joint being 
affected by limitation of motion pursuant to Diagnostic Code 
5003.  A 20 percent rating under Diagnostic Code 5003 is not 
warranted as the evidence does not show X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations. 

The Board observes that the 10 percent rating under Diagnostic 
Code 5003 was assigned due to limitation of motion of the knee 
being noncompensable under the appropriate diagnostic codes.  The 
Board will now consider whether the Veteran's limitation of 
motion meets the criteria for a higher rating under the 
diagnostic codes for limitation of flexion and extension.

At the October 2005 VA general medical examination, the Veteran's 
range of motion was reported to be within normal range and not 
painful.  Repetitive joint movements were normal.  The VA 
treatment record dated in March 2006 treatment record showed that 
the Veteran had full range of motion.  At the March 2009 
examination, the Veteran had active and passive range of motion 
of 0-140 degrees without any pain on the left; and active and 
passive range of motion of 0-140 degrees with pain at the end of 
motion on the right.  Normal range of motion of the knee is zero 
degrees of extension and 140 degrees of flexion.  See 38 C.F.R. 
§ 4.71a, Plate II (2009).  As noted above, a 10 percent rating 
for limitation of flexion under Diagnostic Code 5260, requires 
that flexion be limited to 45 degrees; a 20 percent requires that 
flexion be limited to 30 degrees.  The Veteran has never been 
shown to have limitation of flexion to 30 degrees.  Regarding 
limitation of extension under Diagnostic Code 5261, a 10 percent 
rating requires that extension be limited to 10 degrees; a 20 
percent requires that extension be limited to 15 degrees.  The 
Veteran's extension has been shown to be normal to zero degrees.  
Therefore a higher rating under limitation of flexion or 
extension is not warranted.

The Board has also considered whether a higher or separate rating 
is warranted under any of the diagnostic codes used for rating 
the knee, but finds that none apply.  Diagnostic Code 5256 is for 
application when there is ankylosis of the knee, which has never 
been shown.  Diagnostic Code 5257 requires recurrent subluxation 
or laxity.  Although the Veteran had joint laxity in the left 
knee in March 2006, the evidence does not show that it is 
recurrent.  Therefore, a rating under Diagnostic Code 5257 is not 
warranted.  Likewise, Diagnostic Code 5258 is not for application 
as the evidence does not show dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion.  Since no 
semilunar cartilage has been removed, Diagnostic Code 5259 is not 
for application.  No impairment of the tibia and fibula has been 
shown, rendering Diagnostic Code 5262 also inapplicable.  Lastly, 
there is no evidence of genu recurvatum, so Diagnostic Code 5263 
is not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256-5258, 5262-5263 (2009).

The Board also finds that a separate rating for each knee is not 
warranted.  Although the Veteran has been granted service 
connection for degenerative joint disease of both knees, x-ray 
evidence has been negative.  None of the VA treatment records or 
the VA examinations has shown that the disability in each knee 
warrants a rating under the diagnostic codes for the knee 
discussed above.  As noted above, the assigned 10 percent rating 
has been awarded under Diagnostic Code 5003 for a major joint 
affected by limitation of motion.  Since x-rays have been 
negative, a separate rating is not warranted.  

In sum, the Board finds the evidence does not show that an 
increased rating for the Veteran's service-connected 
patellofemoral syndrome of the left knee with minimal 
degenerative joint disease of both knees is warranted.

Extraschedular Consideration

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2009).  The current evidence of record does 
not demonstrate that the psychiatric and bilateral knee 
disabilities have resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that the Veteran's psychiatric and bilateral knee 
disabilities have an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2009).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including her 
problems with pain and the effect on her daily life.  38 C.F.R. 
§§ 4.10, 4.40.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, the 
Board concludes that a remand to the RO for referral of this 
issue to VA Central Office for consideration of an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to an initial evaluation, in excess of 10 percent, 
for adjustment disorder with anxiety, from July 21, 2005, to 
March 18, 2009 is denied.

Entitlement to a 50 percent rating for adjustment disorder with 
anxiety, from March 19, 2009, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation, in excess of 10 percent, 
for patellofemoral syndrome of the left knee with minimal 
degenerative joint disease of both knees is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


